UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6233



PERRY L. COLTER,

                                           Petitioner - Appellant,

          versus


OFFICE OF THE STATE’S ATTORNEY FOR BALTIMORE
CITY; ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-1327-CCB)


Submitted:   June 18, 2002                  Decided:   July 3, 2002


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Perry L. Colter, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Perry L. Colter seeks to appeal the district court’s order (1)

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001); and (2) denying his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2001).            Colter has already filed two

prior appeals from this same district court order, and now seeks to

raise the identical claims that he raised in the previous appeals.

Because we have already considered and dismissed these claims with

regard   to   the   same   order   in   the    prior   appeals,   we   deny   a

certificate of appealability and dismiss the appeal. See Colter v.

Office of the State’s Attorney for Baltimore City, No. 02-6124(L),

2002 WL 440394 (4th Cir. Mar. 21, 2002) (unpublished). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                        2